STATE OF VERMONT

                                 ENVIRONMENTAL COURT

               In re: Appeal of Maplewood,        }
               Ltd.                               }
                                                  } Docket No. 151-9-011 Vtec
                                                  }
                                                  }

               Decision and Order on Appellant=s Motion for Summary Judgment

Appellant Maplewood, Ltd. appealed from decision of the Development Review Board (DRB) of
the Town of Berlin, granting Appellee-Applicant LaGue, Inc.= s revised application dated June
12, 2001. Appellant is represented by Paul S. Gillies, Esq.; Appellee-Applicant Lague, Inc. is
represented by Brian J. Grearson, Esq. and responded to the Motion for Summary Judgment, but
has not entered an appearance in this docket number; the Town was represented in the earlier
docket number (see note 1, below) by Robert Halpert, Esq., but has not entered an appearance to
date in the above-captioned appeal. Appellant has not filed a statement of questions to date in the
above-captioned appeal, but has moved for summary judgment that the matter should be
remanded again, because the DRB failed to warn the application under ' II(12)(1) of the Zoning
Regulations and failed to consider the criteria under that section for change of use from one non-
conforming use to another non-conforming use.

In the previous case, the Court ruled in May 2001 that the application had to be submitted to the
DRB for an application under ' II(12)(1) for a change, alteration or enlargement to a pre-existing
nonconforming use, or for the DRB to act on a variance application, as well as for the DRB to
act on the site plan approval required for all three proposed uses.

The application was submitted in June 2001, and was referred to the DRB for A site plan
approval, cond[itional] use review, non-conform[ing] lot, [and] (?variance).@ Appellant argues
that, as it was not warned for consideration under ' II(12)(1) for a change, alteration or
enlargement to a pre-existing nonconforming use, and as the DRB did not address in its decision
the ' II(12)(1) criteria, the Court cannot proceed to address those criteria.

Appellant= s Motion for Summary Judgment, requesting remand, is DENIED. The matter is de
novo before the Court. In however rudimentary a form, Appellee-Applicant= s application raises A
non-conforming lot,@ as a separate issue. As well, the Court= s May 2001 order, which was
referenced in the DRB decision, raised the issue of consideration under ' II(12)(1) for a change,
alteration or enlargement to a pre-existing nonconforming use, sufficiently for that issue to be
before the Court in the present appeal. As it was in the application, even though the DRB did not
apply the ' II(12)(1) criteria, the Court in the de novo appeal has jurisdiction to consider and
apply the criteria as found in the Zoning Regulations.

Appellant shall file its Statement of Questions so that it is received at the Court on or before
November 26, 2001. If the Town wishes to enter its appearance, and if Attorney Grearson wishes
to enter an appearance under this docket number, such entry of appearance shall also be filed so
that it is received at the Court on or before November 26, 2001. We will hold a telephone
conference at 10:30 a.m. on November 27, 2001 to discuss setting the merits of this appeal for
hearing.

Done at Barre, Vermont, this 14th day of November, 2001.




___________________
Merideth Wright
Environmental Judge



                                            Footnotes
1.
     The parties have been using the incorrect docket number of the previous case, 166-8-00
Vtec. Please use the correct docket number of the current case: 151-9-01 Vtec. All issues in the
previous case are concluded; the parties will recall that it was only consolidated with the current
case so that any decision of whether to appeal the previous case could be postponed until the
current case is concluded.